Citation Nr: 0805568	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-34 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.   

When this case was most recently before the Board in May 
2006, it was decided in part and remanded in part.  It is now 
before the Board for further appellate consideration.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and the 
occurrence of any claimed in-service stressor is not 
established by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A.          § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in 
December 2002, prior to its initial adjudication of the 
claim.  Although he was not specifically informed that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 
Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of his claim 
until September 2007, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for PTSD.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claim was no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, an examination was conducted for the 
VA and an appropriate medical opinion was obtained.  A copy 
of the history of the 92nd Aviation Company for 1965 was 
obtained from the National Archives and Records 
Administration (NARA).  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such evidence.  Accordingly, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

It also determined that veterans who served in a combat area, 
or combat zone, while having service "in a theater of combat 
operations," do not meet the higher standard of actual 
participation in events constituting an actual fight, or 
encounter with a military foe, hostile unit, or 
instrumentality.  The opinion also states that a combat 
determination is fact sensitive, that is, it is made after a 
review of all the evidence of record, including the veteran's 
particular awards, decorations, and military citations. 
Finally, the opinion held that negative evidence is also to 
be considered, and the absence of any ordinary indicators of 
combat in the veteran's service records may support a 
reasonable inference that the veteran did not engage in 
combat with the enemy.  VAOPGCPREC 12-99.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he has PTSD as a result of in-service 
stressors.  As for medical evidence of a diagnosis of PTSD, a 
private examination requested by the VA dated in June 2007 
provided on Axis I, a diagnosis of PTSD as due to Vietnam.  
The examiner opined that the veteran's PTSD is related to his 
performing duties in Vietnam but are not related to his DD214 
MOS of cook.  The examiner noted that the veteran witnessed 
events and was exposed to events that still affect him today.  
During the examination, the veteran described seeing dead 
bodies in service and being electrocuted.  The examiner did 
not specify which of these events in service are related to 
the veteran's current PTSD.  For this decision, the Board 
will assume that the incidents mentioned in the examination, 
the incident of seeing dead bodies and of being electrocuted, 
are the in-service stressors that the examiner finds are 
related to his PTSD.    

As for evidence of whether or not the veteran engaged in 
combat, the veteran previously contended that his troop was 
exposed to incoming rockets, mortars and small arms fire.  In 
his most recent examination, however, the veteran stated that 
he was never in direct combat and was never shot at by the 
enemy.  Although the veteran's DD Form 214 shows that his 
military occupational specialty was a cook, the veteran 
contends that he also worked in Petroleum and Oil Lubricants 
while in Vietnam.  Even if the veteran worked in Petroleum 
and Oil Lubricants, a review of the record, including the 
veteran's DD 214, does not reveal that he has any of the 
awards or decorations indicative of combat.  Therefore, 
credible supporting evidence that the claimed in-service 
stressor occurred is required.

The NARA provided the history of the 92nd Aviation Company 
for 1965.  The NARA was unable to locate records for 1964.  
The records do not show that the location of the veteran's 
unit was ever under attack.
  
As for the veteran's contention that he had been electrocuted 
during service, there is no evidence provided by the NARA or 
shown in the veteran's service medical records that would 
provide credible supporting evidence that this claimed in-
service stressor occurred.

The veteran further contends that he saw dead bodies during 
service.  The veteran's statement alone is not sufficient to 
establish that the claimed stressor event occurred.  Thus, 
regardless of whether or not the veteran has a current 
diagnosis of PTSD, the claimed stressor events have not been 
verified by credible supporting evidence.  Therefore, service 
connection for PTSD is not warranted. 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.









ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


